DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a request from a user including an origin and a destination, identifying a plurality of routes, retrieving real time data associated with road segments of the plurality of routes, retrieving accident history data, retrieving a user profile, calculating risk scores based on accident history, real time data and at least one of tolerance level and driver’s history from the driver’s profile, generating and transmitting a route suggestion based on the risk scores.
The limitations recited above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than one or more processors and a computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the one or more processors and a computer language, the context of the claims encompasses a user gathering data and mentally calculate a score and assign a route based on said score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of one or more processors and a computer. The one or more processors and the computer are recited at a high-level of generality (i.e., as a generic processor performing  generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. With respect to the receiving a request, retrieving real time data, accident information, and a user profile and transmitting to a user device, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular,  receiving a request from a user including an origin and a destination, identifying a plurality of routes, retrieving real time data associated with road segments of the plurality of routes, retrieving accident history data, and retrieving a user profile  are recited at a high level of generality and amounts to mere data gathering. The transmitting a route suggestion amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of receiving a request from a user including an origin and a destination, identifying a plurality of routes, retrieving real time data associated with road segments of the plurality of routes, retrieving accident history data, retrieving a user profile, and generating and transmitting a route suggestion to a user are well-understood, routine, and conventional activities because the background recites said limitations in Paragraphs 0001-0004. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al US 2018/0059687 A1 (hence Hayes) in view of Lu “The traffic accident hotspot prediction: Based on the logistic regression method” (the examiner has provided a copy and relying upon, hence Lu).
In re claims 1, 8, and 15, Hayes discloses provide effective, efficient, and convenient technical solutions that address and overcome the technical problems associated with activating or deactivating a feature of a fleet vehicle (Abstract) and teaches the following:
receiving a navigation request from a user, wherein the request includes destination data and a detected origin location associated with the user (Fig.3, #302, #304, and Paragraphs 0026-0027);
identifying a plurality of routes from the origin to the destination, wherein a route is comprised of a plurality of road segments (Fig.3, #306, and Paragraphs 0028 and 0060);
retrieving data indicative of a real-time condition associated with at least one of the road segments (Fig.4, #410, Paragraph 0035, Fig.4, #416 and Paragraph 0039);
retrieving data indicative of accident history associated with the at least one of the road segments (Fig,4, #408 and Paragraph 0034);
retrieving a user profile associated with the user, wherein the user profile includes at least one of a user-configurable tolerance level and driver's history that factors experience and past traffic incidents (Fig.4, #426 and Paragraphs 0044 and 0098-0099),
calculating risk scores, based on the accident history and the real-time condition and weighed based on the at least one tolerance level and driver's history, associated with a plurality of proposed routes (Paragraph 0047, and Fig.3, #310-312);
and generating a personalized route suggestion based on the risk scores (Paragraph 0084); wherein the personalized route is transmitted to a user device or provided on a vehicle display (Paragraph 0085)
However, Hayes doesn’t explicitly teach the following:
wherein the calculation includes combining, using a statistical inference method, the accident history and a statistical regression model based on features of a road segment to compute a likelihood of having an accident on the road segment
Nevertheless, Lu discloses a traffic accident hotspot predication and teaches the following:
wherein the calculation includes combining, using a statistical inference method, the accident history and a statistical regression model based on features of a road segment to compute a likelihood of having an accident on the road segment (the whole document)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Hayes reference to include the logistic regression method in prediction a traffic accident hotspot, as taught by Lu, in order to improve the prediction accuracy (Lu, Abstract “the prediction accuracy is approximate 86.67%”).
In re claims 2, 9, and 16, Hayes teaches the following:
wherein the risk scores are calculated based on a portion of the data indicative of accident history associated with a time period (Paragraphs 0034, 0041-0042 and Fig. 4, #422)
In re claims 3, 10, and 17, Hayes teaches the following:
wherein the time period is determined based on a present time or start time received from the user device (Paragraphs 0041-0043 and Fig.4, #420, #422, and #424)
In re claims 4, 11, and 18, Hayes teaches the following:
retrieving data associated with a weather condition, wherein the risk scores are calculated based on a portion of the data indicative of accident history associated with a weather condition (Paragraphs 0035 and 0041)
In re claims 5, 12, and 19, Hayes teaches the following:
wherein the driver's history includes at least one of the driver's age, age group, gender, knowledge of the local roads, driving skill level, driving experience, and a combination thereof (Fig.3, #426, Paragraph 0044, Fig.5, #526, and Paragraph 0075)
In re claims 6, 13, and 20, Hayes teaches the following:
wherein generating the personalized route is further based on a route distance, a travel time, or a combination thereof (Fig.4, #420, #422, #424, and Paragraphs 0041-0043)
In re claims 7 and 14, Hayes teaches the following:
generating at least one route from the plurality of routes other than the identified personalized route (Fig.7E and Paragraph 0096)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luciani US 2022/0187085 A1 discloses a safe transit route generation system that determines a travel route for a user traveling from an origin location to a destination location and generates a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route.
Polanowski US 2020/0003569 A1 discloses method for navigation may include receiving, by a server system, an indication of a starting location and an indication of a destination from a client device; identifying a route between and including the starting location and the destination; calculating a safety rating for the route, the safety rating indicating an estimated likelihood of a traveler experiencing an incident when traveling along the route; and/or transmitting, from the server system to the client device, an indication of the route and an indication of the safety rating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669